Citation Nr: 0428532	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-18 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disorder.

2.  Entitlement to service connection for bilateral knee 
disorder, to include secondary to bilateral shin splints.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from October 1981 to January 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In January 1992, the veteran filed a claim for service 
connection for frostbite of right hand.  This claim has not 
been adjudicated by the RO and is therefore referred for any 
appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

The veteran's December 1980 enlistment examination report 
indicates that she had had bilateral bunionectomy prior to 
service.  During service, she was seen for various foot and 
leg problems.  These included, among others, painful feet, 
bilateral shin splints, bilateral stress fractures of the 
tibia, and bilateral plantar fasciitis.  Post-service medical 
records indicate that she has received treatment for various 
foot and knee problems, to include, among others, 
metatarsalgia, bilateral plantar fasciitis and neuroma of the 
right foot.  A March 2002 VA examination report notes 
diagnoses of bilateral chondromalacia and plantar fasciitis.  
X-rays showed degenerative changes of the feet and knees.  
 
A review of the record indicates that there may be 
outstanding pertinent VA medical records.  It is specifically 
noted that a November 2002 private treatment report indicates 
that in November 2002, the veteran had a bone scan at the 
Baltimore VA Medical Center (VAMC).  Record of such bone scan 
is not associated with the claims file.  In addition, VA 
medical records indicate that in July 2001, MRI of the left 
knee was conducted.  Report of the left knee MRI, however, is 
not of record.  The RO should thus ensure that all pertinent 
VA treatment records are associated with the claims file.  

The Board further notes that the veteran has reported 
receiving podiatric treatment from Dr. LeBow.  She also 
reported having received orthopedic treatment from Dr. Ciolta 
of the Orthopedic Specialists of America.  These records have 
not been obtained and the RO should take the appropriate 
steps to do so.  

Finally, the RO is reminded that all notice and development 
action required under the Veterans Claims Assistance Act of 
2000 (VCAA), must be accomplished, to include notifying the 
claimant of what evidence is necessary to substantiate each 
claim, what specific portion of that evidence she must 
personally secure, and what specific portion of that evidence 
VA will secure on her behalf.  She must also be told to 
submit all pertinent evidence in her possession.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2003).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the veteran is 
accomplished.  This includes notification 
of the law, as well as compliance with 
notice requirements as to what specific 
evidence VA will secure and what specific 
evidence the claimant must personally 
submit to substantiate each claim on 
appeal.  Any notice must indicate who is 
responsible for securing any outstanding 
evidence, to include any outstanding 
private treatment records.  The claimant 
must be instructed to submit all 
pertinent evidence in her possession that 
has not been previously submitted.  If 
further development is necessary to 
comply with the applicable law and 
regulations, all such development must be 
accomplished.  The RO must provide 
adequate reasons and bases for its 
determination.

2.  The RO should take the necessary 
steps to obtain any outstanding post-
service medical records, both VA and 
private, and associate them with the 
claims file.  This includes post-service 
treatment records from Dr. LeBow and Dr. 
Ciolta of Orthopedic Specialists of 
America, as well as all post-service VA 
medical records not already associated 
with the claims file (including report of 
a November 2002 bone scan and a July 2001 
MRI report).  If the veteran identifies 
any outstanding pertinent records or if 
the RO becomes aware of the existence of 
any other pertinent records, those 
records are to be obtained.  If after 
making reasonable efforts the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  The RO must then:  (a) 
notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claims.  The claimant must then be 
given an opportunity to respond.  

3.  After all pertinent evidence has been 
gathered and associated with the claims 
files, the RO should schedule the veteran 
for VA podiatry and orthopedic 
examinations.  The claims files must be 
provided to the examiners for review.  
The examiners are advised that all 
necessary special testing must be 
accomplished. 

a.	The veteran should undergo a 
podiatric examination to 
determine the diagnoses and 
etiology of any foot disorder.  
The podiatrist is advised that 
there are both service and post- 
service medical records with 
varying diagnoses which are 
pertinent to the issue at hand.  
The examiner is to thoroughly 
review all the evidence of record 
and specify the diagnoses of any 
foot disorder.  He/she should 
then indicate whether it is at 
least as likely as not that any 
diagnosed foot disorder was 
incurred in service, or is caused 
or aggravated by a service-
connected disorder (e.g., shin 
splints).  If the examiner 
determines that any foot disorder 
pre-existed service, the examiner 
must indicate whether that 
disorder was aggravated in 
service, and if so, whether this 
was beyond the natural progress 
of the disease.  The podiatrist 
must provide a clear explanation 
for each finding and opinion.  

b.	The veteran must also be 
scheduled for a VA orthopedic 
examination to determine the 
current diagnosis and etiology of 
any knee disorder.  The 
orthopedist is to thoroughly 
review the record, to include all 
service and post-service medical 
records, and specify the 
diagnosis of any knee disorder.  
The examiner must then indicate 
whether it is at least as likely 
as not that any diagnosed knee 
disorder was incurred in service 
or was caused or aggravated by a 
service connected disorder such 
as shin splints.  The orthopedist 
must provide a clear explanation 
for each finding and opinion.

4.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

6.  Thereafter, following any other 
appropriate development, the RO should 
issue a new rating decision and 
readjudicate the appealed issues based on 
all the evidence of record, to include 
testimony submitted at a July 2004 
hearing.  If any benefit sought on appeal 
is not granted, the veteran and her 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and her 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


